Citation Nr: 0418651	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  00-09 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from March 1974 to May 1996.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 RO rating decision which, 
in pertinent part, denied service connection for a 
psychiatric disorder.  In October 2003, the Board remanded 
this issue to the RO for further development, and it is the 
only issue properly on appeal at this time.  

The Board notes that in a January 2004 supplemental statement 
of the case, the Appeals Management Center (AMC) listed an 
issue of entitlement to service connection for chest pain.  
However, such claim was denied in an October 2003 Board 
decision, and it is not on appeal at this time.


REMAND

With regard to the issue of service connection for a 
psychiatric disorder, the Board's October 2003 remand 
directed that any additional treatment records be obtained, 
and the veteran was then to undergo a VA VA psychiatric 
examination.  In February 2004, the AMC sent a letter to the 
veteran requesting that he identify any more psychiatric 
treatment records, although he has not responded.  The AMC 
did not afford the veteran a VA psychiatric examination as 
requested by the Board, and thus the case must again be 
remanded for such development.  See Stegall v. West, 11 
Vet.App. 268 (1998).  

Accordingly, this issue is remanded to the RO, via the AMC, 
for the following action:

1.  The RO should have the veteran undergo 
a VA psychiatric examination to determine 
the nature and etiology of any current 
psychiatric disorder.  The claims folder 
should be provided to and reviewed by the 
examiner.  All current psychiatric 
conditions should be diagnosed, and the 
examiner should indicate whether there is 
a current chronic acquired psychiatric 
disorder.  If the veteran is found to have 
a current chronic psychiatric disorder, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
the date of onset and etiology of such 
disorder, including any relationship with 
active service.  

2.  Thereafter, the RO should review the 
claim for service connection for a 
psychiatric disorder.  If the claim is 
denied, the RO should issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  



	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


